Title: From John Adams to the President of Congress, 29 March 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Duplicate
Sir
Leyden March 29th. 1781

It is of Importance to the People of America to observe how much lighter their own Burthens are than those of their Enemies, and for this Reason, I have every Year since I have been in Europe taken Notice of the new Taxes laid annually in Perpetuity upon the People of Great Britain by Parliament, in Support of Tyranny, in addition to all former Debts and Taxes. One sixth Part of the new Taxes of this Year, would be more than sufficient to pay the Interest of the whole Sum which America will this Year expend in Support of Liberty.


The new Taxes consist in an additional duty of five per Cent upon all Articles subject to the duty of Excise, except Malt, Soap and Candles and green Leather, valued at
150,000
£ Sterlg.


Seven per Cent upon the Drawbacks at the Custom house.
167,000



 role="text"an additional Duty of one Penny three farthings upon each Pound of Tobacco
61,000



a Duty of an half penny upon each Pound of Sugar
326,000




704,000



The Interest of the new Loan is said to amount only to
660,000



which leaves a Surplus of
44,000




There cannot be a more striking Contrast than that between the Conduct of Lord North and Mr. Neckar. The abilities of the former as a Financier consist wholly in laying on new Taxes without End: those of the other lie in finding Resources for vast Expences without laying any new Burthens on the People. Mr. Neckar is laying a foundation for a Credit in France as solid as that of Great Britain, by stating to the Public, the Expences and Revenues. This is the only solid Foundation of public Credit. America will never obtain a Credit of any Consequence in Europe, until She has a Credit at Home. It is demonstrable that the People of America are able to lend to Congress every Year, more than Money enough to carry on the War and pay all Expences. What is the Reason they do not? The Reasons are plain: first, they have not known that the public Money was expended by any fixed Rule, so that they could judge how much it amounted to: secondly, they did not see any certain Prospect of the punctual Payment of Interest or Principal at a fixed Value. All the Art of financieering in America lies in ascertaining with precision, by a fixed Standard, how much our Expences are: next ascertaining what our Income is: thirdly, how much must be borrowed: fourthly, how to assure the Payment of Interest and Principal.
If Taxes could be laid by Congress upon Exports and Imports, and upon the Consumption of Articles of Luxury, Convenience and Necessity as they are in Europe, America would be able to raise more every Year in Taxes, than She has ever Spent in one Year. Nay We might oblige Foreigners to pay all the Expences of the War, and establish a Credit much more solid than that of Great Britain, because We have not such a debt to begin with. But without recurring to this System, which might injure our Commerce as well as our Liberties, it is unquestionably owing entirely to Regulations of Prices, Embargoes, and stamping an arbitrary Value upon what had no Value, that has hitherto ruined our Credit. But when all these Systems shall be totally abolished in the several States, and Measures shall be taken to lay annual Taxes of a certain Value, and those Taxes mortgaged for the Payment of Interest, there is not a doubt but every State may obtain Credit enough for the Necessities of its Inhabitants.

I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant
John Adams

